    Case 1:20-cv-00146-JRH-BKE Document 6 Filed 10/30/20 Page 1 of 1


             IN THE XJNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION

                                           *
SOUTHERN    FARM BUREAU LIFE
                                           *
INSURANCE COMPANY,
                                           *



        Plaintiff,
                                           *              CV 120-146

             V.
                                           *


                                           *
PATRICIA HUBBARD and DAVID D.
                                           *
HOLT,

                                           *
        Defendants.



                                        ORDER




     Before       the     Court    is    Plaintiff's     notice   of    voluntary

dismissal.        (Doc.    5.)      Plaintiff   filed    the   notice   prior   to

Defendants having served either an answer or a motion for summary

judgment.     Upon due consideration, this Court finds dismissal
proper under Federal Rule of Civil Procedure 41(a)(1)(A)(i).
Because the       notice does not state otherwise, the dismissal is

without prejudice.         Fed. R. Civ. P. 41(a)(1)(B).

     IT IS THEREFORE ORDERED that this matter is DISMISSED WITHOUT

PREJUDICE.        The Clerk is directed to TERMINATE all motions and

deadlines and CLOSE this case.            Each party shall bear its own costs

and fees.


     ORDER ENTERED at Augusta, Georgia, this                      of             t

2020.


                                    /
                                         J. RANteA^-^ELT CH4fEF'judge
                                         UNITED ^TATES DISTRICT COURT
                                                IN   DISTRICT OF GEORGIA
